of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil 139b conex-101750-08 the honorable christopher dodd united_states senate washington dc dear senator dodd because a question involving technical aspects of the tax code is involved i have been asked by commissioner shulman to respond to the letter dated date signed by you and your colleagues regarding recently enacted sec_139b of the internal_revenue_code the code enacted under public law sec_139b provides an income_tax exclusion for certain fringe_benefits provided to volunteer firefighters and other emergency workers specifically you requested that the internal_revenue_service provide guidance on this provision as soon as possible in order to ease the administrative burden on local governments and municipalities that comes with the requirement to report certain payments we appreciate your concerns and will be able to confirm through guidance that benefits excluded from income under sec_139b that are paid to volunteer firefighters and other emergency workers who are not employees of the localities providing the benefits do not need to be reported on form 1099-misc however we believe a legislative change is necessary to eliminate requirements for information reporting and employment_taxes associated with these payments where the volunteer firefighters or emergency workers qualify as employees of the localities providing the benefits also while the tax relief provided by state and local governments will be excludible from gross_income under sec_139b states and localities may be required to report refund or rebate payments on form 1099-g as background we provide a description of the requirements under current law exclusion_from_gross_income under sec_139b sec_139b provides that for any member of a qualified volunteer emergency response organization gross_income shall not include any qualified_state or local_tax benefit and any qualified_payment a qualified_state or local_tax benefit is defined as conex-101750-08 any reduction or rebate of a tax described in sec_164 or of the code including state and local real_property personal_property and income taxes the term qualified_payment means any payment limited to dollar_figure per month provided by the state or political division thereof for the performance of services as a member of a qualified volunteer emergency response organization employment_tax and reporting treatment of sec_139b benefits the employment_tax and information reporting requirements for sec_139b benefits depend on whether a volunteer firefighter or emergency worker is a common_law_employee or an independent_contractor non-employee guides for determining a worker’s status for purposes of the federal_insurance_contributions_act fica are found in sec_31_3121_d_-1 of the employment_tax regulations in general if the worker provides services under the direction and control of the service_recipient the worker is considered an employee for employment_tax and related reporting purposes a volunteer who is not paid for his services can still qualify as an employee for purposes of determining the employment_taxes and information reporting applicable to any benefits the volunteer may receive employment means any service performed by an employee for the person employing him with certain exceptions if it is determined that a volunteer is an employee under the common_law test described above then liability for fica on sec_139b benefits and reporting of the benefits on form_w-2 must be considered the law imposes fica_taxes on the wages paid_by employers to employees for employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the law specifically excludes the payments from the term wages or the services are specifically excepted from the term employment see sec_3101 and sec_3111 of the code wages include the cash_value of all remuneration including benefits paid in any medium other than cash with certain exceptions no exception in the code currently would ensure that all benefits excluded from income under sec_139b would also be excluded from wages for fica purposes under sec_6051 and sec_31_6051-1 employers must report all payments of wages to employees on form w- thus if the benefits provided under sec_139b are wages for purposes of fica a reporting requirement will occur under sec_6051 self-employment_tax and information reporting requirements for non-employees sec_1401 imposes self-employment_tax on the self-employment_income of independent contractors sec_1402 defines net_earnings from self- employment in general as the gross_income derived by such individual because the qualified_benefits under sec_139b do not constitute gross_income these amounts would not be subject_to self-employment_tax when a payor makes payments for services to a worker who is an independent_contractor and not an employee the payor is not required under sec_6041 of the code to file and furnish a form 1099-misc return for the payments if they are not conex-101750-08 includible in the recipient’s gross_income therefore the state_or_local_government has no information reporting obligation under sec_6041 for benefits that are excluded from gross_income under sec_139b if they are paid to volunteer firefighters or other emergency workers who do not qualify as employees however if payments exceed the maximum amount of qualified payments and therefore constitute income sec_6041 reporting would be required further as discussed below a reporting requirement may exist for qualified_tax benefits under sec_6050e if such benefits result in a state or local income_tax refund to a volunteer firefighter or emergency worker reporting requirements for reductions or rebates of state or local_income_taxes for reductions or rebates of state or local_income_taxes sec_6050e of the code may apply to require reporting of any resulting state or local income_tax refunds sec_6050e provides that every person who during any calendar_year makes payments of refunds of state or local_income_taxes to an individual or allows credit or offsets for such taxes totaling dollar_figure or more must file a return according to forms or regulations the form prescribed is form 1099-g this section applies only to income_tax refunds as discussed above refunds of personal_property or real_property_taxes excludable under sec_139b are not reportable on form 1099-misc under sec_6050e the amount of the state or local income_tax refund is reportable regardless of whether it constitutes income to the recipient generally such an income_tax refund is income to a recipient who itemized_deductions on his federal tax_return for the year to which the refund relates it is not income to a recipient who did not claim itemized_deductions on his federal tax_return the sec_6050e regulations provide that even if the state refund officer can verify that the recipient did not itemize deductions a form 1099-g must be filed however it need not be furnished to the recipient see sec_1_6050e-1 and k of the income_tax regulations therefore no reporting exception exists for a state or local income_tax refund that is non-taxable and only a limited exception exists to the requirement to furnish a payee_statement to the recipient for such a non-taxable refund the qualified_tax benefits under sec_139b are in the form of a reduction or rebate of tax we do not know how a particular state or locality will set up its program to offer such reductions or rebates and therefore we cannot determine whether a state or local income_tax refund_or_credit or offset would be reported under sec_6050e for example a state or locality might generate a rebate check to each emergency worker or reduce his tax_liability by allowing a tax deduction or tax_credit on his income_tax return some programs may instead offer credits against property taxes or other taxes that are not income taxes without specific information about a particular state or locality’s income_tax reduction or rebate program we can only advise generally that if in the case of a specific volunteer such tax_benefit results in a state or local income_tax refund_or_credit or offset the amount would be reportable on form 1099-g under sec_6050e whether a volunteer receives an income_tax refund depends on his total_tax liability and computation of balance due or overpayment therefore in each individual case the qualified_tax benefit may comprise the entire refund be a component of the refund or result in a smaller balance due than the firefighter would otherwise owe states and localities have been following the reporting requirements found in section conex-101750-08 6050e for income_tax refunds they may report the sec_139b benefits under that section but only to the extent they result in an income_tax refund the reporting of refunds comprised of sec_139b benefits could be exempted by statute but the states and local governments would then have the additional burden of calculating how much of the refund is the result of the qualified_benefits summary whether or not volunteer firefighters or emergency workers are independent contractors or employees depends on the facts and circumstances of each locality i understand that in at least one prior case where the facts and circumstances were considered in detail it appeared that volunteer firefighters for one locality were employees the irs and the treasury department’s office of tax policy believe a legislative change is required if the intent of the legislation is to eliminate form_w-2 information reporting requirements or potential fica liabilities associated with benefits described in sec_139b a model for a statutory change that would eliminate all fica and form_w-2 reporting appears in sec_139 which provides an exclusion from income for qualified_disaster relief payments sec_139 provides for coordination between the reporting and employment_tax requirements of chapter and subtitle c and the exclusion under sec_139 such that qualified_disaster relief payments are not treated as wages for employment taxation or information reporting another option is to amend sec_3121 to remove sec_139b payments from the definition of wages making the payments no longer subject_to fica or sec_6051 reporting see for example sec_3121 providing a fica exception for certain non-taxable fringe_benefits in addition even when a fringe benefit is excluded from gross_income the code generally includes a specific exception from federal_income_tax withholding for the benefit see sec_3401 finally state and local income_tax refunds must be reported on form 1099-g under sec_6050e and depending on how a particular benefits program is structured qualified_tax benefits under sec_139b may result in reportable refunds i am sending a similar letter to your colleagues i hope this information is helpful please contact me or call ------------------- director office of legislative affairs at --------------------- if you need further assistance sincerely donald l korb
